111 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.REAL PROPERTY LOCATED AT 4274 ALTA VISTA, RIVERSIDE,CALIFORNIA, Defendant,andHarry W. Kelley;  Marguerite L. Sanford, Claimants-Appellants.

No. 95-56557.
United States Court of Appeals, Ninth Circuit.
Submitted March 4, 1997.*Decided April 7, 1997.
Before:  FARRIS, KOZINSKI and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Harry W. Kelley and Marguerite L. Sanford appeal the district court's grant of summary judgment in favor of the United States in its civil forfeiture action.  We affirm.


3
Kelley and Sanford hold only an unsecured interest in the property at issue because they did not properly record their lien with the California Secretary of State and because they quitclaimed their interest in the property free and clear of all encumbrances.  See Cal.Comm.Code §§ 9302(1) & 9401(c) (West 1997);  United States v. 1980 Lear Jet, Model 35A, Serial No. 277, 38 F.3d 398, 402 (9th Cir.1994) (state law governs "existence and extent" of property interests in forfeiture actions).  Unsecured creditors do not have standing to contest the civil forfeiture of their debtor's property.  See United States v. $20,193.39 U.S. Currency, 16 F.3d 344, 346 (9th Cir.1994).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3